EXHIBIT 10(pp)
POTASH CORPORATION OF SASKATCHEWAN INC.
AMENDMENT TO
THE
MEDIUM-TERM INCENTIVE PLAN
Effective for Performance Cycle January 1, 2006-December 31, 2008
        The Potash Corporation of Saskatchewan Inc. Medium-Term Incentive Plan
(Effective for Performance Cycle January 1, 2006 — December 31, 2008) (“MTIP”)
is hereby amended, effective as of January 1, 2006, as follows:

  1.   Section 2.20 of the MTIP is hereby amended by adding a new sentence to
the end thereof to read as follows:

With respect to an Entitled Executive who is subject to U.S. income tax (“U.S.
Executive”), “Permanent Disability” or “Permanently Disabled” means that a U.S.
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. A U.S. Executive will be deemed disabled if determined to be
disabled in accordance with a disability insurance program maintained by the
Corporation, to the extent the determination of Permanent Disability under such
program is consistent with this Section.

  2.   Section 6.01 of the MTIP is hereby amended by adding the following to the
end thereof:

Notwithstanding the foregoing, payment to a U.S. Executive shall occur on the
sixtieth (60th) day after the Performance Cycle. Notwithstanding the foregoing,
if a U.S. Executive Retires, dies or is involuntarily terminated, payment to
such U.S. Executive shall be made on the sixtieth (60th) day after the date on
which the U.S. Executive Retires, dies or is involuntarily terminated. If on the
date of a U.S. Executive’s Retirement the U.S. Executive is a Specified
Employee, payment following such Retirement will be made on the date that is six
months after the date of the Executive’s Retirement, adjusted for interest at a
rate to be determined by the Committee.
For purposes of this Section 6.01, the following terms have the following
meanings:
     “Affiliate” means an entity whose employees, together with the employees of
PCS Inc., are required, in accordance with Code Section 414(b) or (c) to be
treated as employed by a single employer, except that for purposes of
determining whether a Separation from Service from the Corporation has occurred,
in applying Code section 1563(a)(1), (2), and (3) for purposes of Code section
414(b) or in applying Treas. Reg. §1.414(c)-2 for purposes of Code section
414(c), the language “at least 50 percent” shall be used instead of the language
“at least 80 percent” each place it appears in such Code and regulations
sections.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Retirement” means a U.S. Executive’s Separation from Service after
attaining age 55 and completing 5 years of service.

 



--------------------------------------------------------------------------------



 



     “Separation from Service” means any termination of employment with the
Company and all Affiliates for any reason; provided, however, that no Separation
from Service is deemed to occur while the Executive is on military leave, sick
leave or other bona fide leave of absence that does not exceed six (6) months,
or if longer, the period during which the Executive’s right to reemployment with
the Company or Affiliates is provided either by statute or by contract. Whether
the Executive has incurred a Separation from Service shall be determined in
accordance with Code Section 409A and the IRS guidance issued thereunder (“409A
Guidance”).
     “Specified Employee” means an individual who is identified as a “specified
employee” (within the meaning of the 409A Guidance) in accordance with the
procedures established by the Committee from time to time.

3.   In all other respect the MTIP remains unchanged.

       EXECUTED on this 24th day of December, 2008.

            POTASH CORPORATION OF SASKATCHEWAN INC.
      By:   /s/ Barbara Jane Irwin                      

 